272 S.W.3d 396 (2008)
Mark RIORDAN, Plaintiff/Appellant,
v.
AGENTS INSURANCE SERVICES, INC., d/b/a Eagle Insurance Services, LLC, Defendant/Respondent.
No. ED 90926.
Missouri Court of Appeals, Eastern District, Division Two.
November 4, 2008.
Rehearing Denied December 18, 2008.
Stuart R. Berkowitz, St. Louis, MO, for Appellant.
Kevin J. Lorenz, Brian C. Hey, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Mark Riordan ("Riordan") appeals the trial court's judgment in favor of Agents Insurance Services, INC. et al ("AIS") ruling that Mark Riordan breached the settlement agreement between them. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).